       Case 4:20-cv-01079-BSM Document 36 Filed 06/14/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

SAMMIE L. THOMAS, JR.                                                      PLAINTIFF
ADC #122555

v.                        CASE NO. 4:20-CV-01079-BSM

DEXTER PAYNE, Director,
Arkansas Department of Correction                                        DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 14th day of June, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
